Citation Nr: 1744269	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  16-58 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran is seeking SMC for aid and attendance or housebound status.  In this regard, the Veteran reported on his October 2016 notice of disagreement that he experiences unsteadiness and falls due to severe degenerative disease in his lumbar spine.  In addition, he reported that he requires assistance with medication management due to memory problems caused by his service-connected posttraumatic stress disorder (PTSD).

The Veteran is currently service connected for PTSD, which is rated 70 percent disabling; chronic lumbosacral strain, which is rated 20 percent disabling; duodenal ulcer, which is rated 20 percent disabling; and renal hematuria, which is rated as noncompensable.  In addition, the Veteran was granted a total rating based on individual unemployability (TDIU) due to his service-connected disabilities as of April 2001.

The Veteran was examined by VA in regard to this claim in July 2016.  The examiner noted that the Veteran has congestive heart failure, aortic stenosis, atrial fibrillation, chronic obstructive pulmonary disease, ischemic heart disease, and experienced a recent myocardial infarction, but did not note his service-connected disabilities.  He reported that the Veteran was able to dress and feed himself and has bowel and bladder control.  The examiner also reported that the Veteran has moderate to severe degenerative disease, but did not indicate if this was in regard to his lumbar spine disability or another disability.  The examiner found that the Veteran was able to feed himself, did not require home nursing care, and was not legally blind.  However, he also found that the Veteran needed assistance with bathing and medication management.  The examiner reported that the Veteran needed assistance with bathing due to shortness of breath and needed assistance with his medication management due to difficulty with memory.  However, the examiner did not discuss whether or not the Veteran's need for assistance with bathing is also related to his service-connected chronic lumbosacral strain.  In addition, he did not explain if the Veteran's memory loss which causes need for assistance with medication management is due to his PTSD.  Therefore, the Board finds that remand is necessary to obtain an opinion from a VA examiner to determine if the Veteran requires aid and attendance due to his service-connected disabilities.

In addition, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records for the Veteran from July 2017 to present.

2.  After completing the above, and any other development as may be indicated as a result of accomplishing the above, schedule the Veteran for an examination to determine his need for aid and attendance or his housebound status.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The Veteran is service-connected for the following disabilities: (1) PTSD; (2) chronic lumbosacral strain; (3) duodenal ulcer; and (4) renal hematuria.  Based on review of the evidence contained therein, the examiner should provide an opinion as to whether the Veteran is need of regular aid and attendance due to his service-connected disabilities.  The examiner should specifically address these questions regarding the Veteran's service-connected disabilities:

(A)  Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable?  Please explain any limitations he has in this regard due to his lumbar spine disability.

(B)  Is the Veteran unable to successfully manage his medication?  Please explain any limitations he has in this regard due to his PTSD.

(C)  Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?

(D)  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?  

(E)  Does he have any disability that requires that he remain in bed?  

(F)  Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?  

(G)  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?

A detailed rationale for any opinion offered should be provided.

3.  Thereafter, readjudicated the claim on appeal based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

